DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Claims 29-34 and 38 are allowable. The restriction requirement among the species of additional therapeutic delivery vesicles (i.e., Species A), as set forth in the Office action mailed on December 27, 2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement mailed on 12/27/2016 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 33 and 38, directed to the species of additional therapeutic delivery vesicles, in particular, decoy receptors, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-17 were originally filed on October 12, 2015. 
The amendment received on October 12, 2015, amended claims 3-9.  The amendment received on February 1, 2016, amended claim 12.  The amendment received on February 27, 2017, canceled claims 7 and 10-17; amended claim 8; and added new claims 18-25.  The amendment received on November 7, 2017, amended claims 3-6, 18-19, and 21-23.  The amendment received on March 11, 
Claims 29-34 and 38 are currently pending and claims 29-34 and 38 are under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/SE2014/000047 filed April 10, 2014, and claims priority under 119(a)-(d) to Swedish Application No. 1300271-2 filed on April 12, 2013. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Swedish Application No. 1300271-2, which papers have been placed of record in the file.  Please note that the Swedish application is in English and therefore no further action is necessary.

Response to Arguments
Applicant’s arguments, see Response, filed 8/12/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 29-33 as being unpatentable over Cardo-Vila et al. US Publication No. 2013/0059793 A1 published on March 7, 2013 (cited in the Action mailed on 10/31/19) in view of El Andaloussi et al., Adv. Drug Del. Rev. 65:391-397 (first available August 2012) (cited in the IDS receive on 4/28/16) has been withdrawn. 

Applicant’s arguments, see Response, filed 8/12/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 29 and 34 as being unpatentable over Cardo-Vila et al. US Publication No. 2013/0059793 A1 published on March 7, 2013 (cited in the Action mailed on 10/31/19) in view of El Andaloussi et al., Adv. Drug Del. Rev. 65:391-397 (first available August 2012) (cited in the IDS receive on 4/28/16) as applied to claim 29 above, and further in view of Wood et al. WIPO Publication No. 2013/084000 A2 published on June 13, 2013 (effective filing date of December 7, 2012) (cited in the Action mailed on 6/7/17) has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
it is noted that the instantly claimed invention is novel and nonobvious because there is no teaching or suggestion in the art to fuse a native receptor that is signaling-incompetent (i.e., a decoy receptor where the signaling domain is partially or completely removed such that the partial or complete removal of the signaling region results in the receptor being signaling-incompetent) where the native receptor is derived from one of the receptor families recited in instant claims 33 or 38, e.g., interleukin receptor family, to a carrier polypeptide such that it is present outside the exosome.  As such, the scope of the claimed invention does not encompass mimetic decoy receptors that have an amino acid sequence that is distinct from the native receptor, but rather is limited to fragments of the native receptor amino acid sequence where the fragment either completely excludes the signaling domain or excludes enough of the signaling domain such that the resulting polypeptide fragment is signaling-incompetent.  The closest prior art is as follows. 
Kyrkanides US Publication No. 2009/0028825 A1 teaches compositions comprising polypeptides, nucleic acids, or vectors for the treatment of inflammatory diseases and disorders (See Kyrkanides, paragraph [0004]).  These compositions can comprise an inflammatory mediator protein that modulates inflammation such as interleukin-1 (IL-1) (See Kyrkanides, paragraph [0041], [0043]).  Kyrkanides teaches that at least two molecules have been identified that antagonize the effects of IL-1 where one of these molecules is IL-1 receptor type 2 (IL-1R2), which lacks an intracellular domain, and is thought to serve as a decoy receptor (See Kyrkanides, paragraph [0044]).  These compositions can be delivered to target cells in a variety of ways including incorporation into microparticles or liposomes (See Kyrkanides, paragraph [0166]-[0167], [0169]).  Although the liposome can further comprise proteins to facilitate targeting a particular cell (See Kyrkanides, paragraph [0166]-[0167], [0169]), Kyrkanides fails to teach or suggest fusing the IL-1R2 molecule to any polypeptide and fails to teach or suggest where IL-1R2 can be used as the targeting protein on the surface of the liposome.  Thus, an ordinary skilled artisan would not be motivated to modify the teachings of Kyrkanides to arrive at the claimed pharmaceutical composition.  
Adv. Drug Del. Rev. 65:391-397 (first available August 2012) (cited in the IDS receive on 4/28/16) (previously utilized to reject the instantly claimed invention pursuant under 35 USC 103(a)) is no longer encompassed by the instantly claimed invention because the instantly claimed invention, as discussed supra, does not encompass mimetic decoy receptors having a distinct amino acid sequence from the native receptor.  Cardo-Vila et al. teaches new EGFR (epidermal growth factor receptor) molecular decoys which can act as soluble ligand traps such as peptides including SEQ ID NO: 1 (i.e., D(CARVC) can bind the EGFR ligands EGF and TGF-alpha and inhibit tumor cell proliferation in vitro and in vivo (See Cardo-Vila specification, paragraph [0007], [0035]-[0036], [0038]).  Cardo-Vila et al. also teaches that the peptide may be conjugated or fused to a second agent such as a polypeptide, or a therapeutic or diagnostic agent (See Cardo-Vila specification, paragraph [0010], [0041]).  The second agent can also be a molecular complex such as a liposome or microparticle (See Cardo-Vila specification, paragraph [0010]).  Furthermore, Cardo-Vila et al. teaches fusion proteins where all or a substantial portion of a targeting peptide, linked at the N- or C-terminus, to all or a portion of a second polypeptide or protein (See Cardo-Vila specification, paragraph [0046]).  For example, fusions include the addition of an immunologically active domain, functional domains such as transmembrane regions, or therapeutic proteins or peptides (See Cardo-Vila specification, paragraph [0046]).  El Andaloussi et al. suggest the advantages of using exosomes as opposed to liposomes where Lamp2b functions as a transmembrane peptide and a carrier peptide bound to a targeting moiety.  However, in light of the amendments to the claims, the EGFR molecular decoys taught by Cardo-Vila et al. are no longer encompassed by the instantly claimed invention.  Accordingly, the instantly claimed invention is novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEA D' AMBROSIO/             Primary Examiner, Art Unit 1654